BANK OF AMERICA AUTO TRUST SERIES 2012-1 Distribution Package Contact: Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: Feb 17, 2015 maryann.turbak@usbank.com Distribution Package Includes: Issuance Dates - Payment Date Statement First Distribtion Date: May 15, 2012 Statement toNoteHolders and Factors 2 Settlement Date: April 18, 2012 Distribution Detail 3-6 Cutoff Date: February 29, 2012 Issuance Parties Servicer(s): Bank of America, National Association Indenture Trustee: U.S. Bank National Association Owner Trustee: Wilmington Trust, National Association Underwriter(s): Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, J.P. Morgan Securities LLC, RBC Capital Markets, LLC, RBS Securities Inc. Contact Name: Mary Ann Turbak Title: Trust Officer Phone: 312-332-7531 Mobile: Fax: Email: maryann.turbak@usbank.com Address: 190 S. LaSalle Street, 7th Fl.; Chicago, IL 60603 Website: www.usbank.com/abs *See the Prospectus Supplement for definitions. BANK OF AMERICA AUTO TRUST SERIES 2012-1 Contact: Monthly Statement to Noteholders Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: February 17, 2015 maryann.turbak@usbank.com I, II Note Payments and Factors Original Beginning Principal Interest Total Ending Ending Class Face Value Balance Distribution Distribution Distribution Balance Note Factor A-1 - A-2 - A-3 A-4 B C D Total Notes Certificate* Total AMOUNTS PER $1,000 UNIT Beginning Principal Interest Total Ending Class Cusip Balance Distribution Distribution Distribution Balance Interest Rate A-1 06052YAA7 0.26865% A-2 06052YAB5 0.59000% A-3 06052YAC3 0.78000% A-4 06052YAD1 1.03000% B 06052YAE9 1.59000% C 06052YAF6 2.09000% D 06052YAG4 2.99000% Certificate* 0.00000% *Notional Balance Page 2 of 6 BANK OF AMERICA AUTO TRUST SERIES 2012-1 Contact: Monthly Statement to Noteholders Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: February 17, 2015 maryann.turbak@usbank.com Collection Period # 34 Record Date February 13, 2015 Determination Date February 10, 2015 Payment Date February 17, 2015 III. Overcollateralization Amount A. Initial Overcollateralization Amount B. Beginning Overcollateralization Amount C. Target Overcollateralization Amount D. Ending Overcollateralization Amount IV. Reserve Account A. Specified Reserve Account Balance Beginning Balance B.Reserve Account Draw Amount Reserve Account Excess Amount C.Reserve Account Deposit Ending Balance net of withdrawls and deposits VI, XIII, XIV. Receivable Pool Information Pool Factor as of end of Collection Period Pool Balance as of the Cut-off Date Beginning Pool Balance Ending Pool Balance Beginning Weighted Average APR 3.9289796% Ending Weighted Average APR 3.9264357% Beginning Weighted Average Remaining Term (months) Ending Weighted Average Remaining Term (months) Beginning # of Receivables Ending # of Receivables Monthly Prepayment Speed (% ABS) 1.21% Page 3 of 6 BANK OF AMERICA AUTO TRUST SERIES 2012-1 Contact: Monthly Statement to Noteholders Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: February 17, 2015 maryann.turbak@usbank.com VII. Servicing Fee A. Current Servicing Fee Due B. Servicing Fee Unpaid from Prior Period C. Total Servicing Fee Paid D. Ending Servicing Fee Unpaid (A+B-C) VIII.Accrued Note Interest Distribution Beginning Interest on Ending Interest Interest Interest Interest Interest Monthly Carryover Carryover Distributable Distributable Carryover Class Rate Interest Shortfall Shortfall Amount Amount Paid Shortfall A-1 0.26865% A-2 0.59000% A-3 0.78000% A-4 1.03000% B 1.59000% C 2.09000% D 2.99000% IX. Repurchased Receivables Aggregate Repurchase price X. Delinquency Information A.Delinquency Information % of Cut-off Date Delinquency Count Principal Pool Balance 1-29 days 0.73302% 30-59 days 0.09769% 60-89 days 39 0.01509% 90+ days 21 0.00873% Total 0.85453% XI, XII. Defaulted and Loss Information % of Cut-off Date Count Principal Pool Balance Defaulted Monthly Receivables* 17 0.00835% Cumulative Defaulted Receivables* 0.47228% Aggregate Monthy Liquidation Proceeds 0.00573% Cumulative Liquidation Proceeds 0.30290% Aggregate Monthy Net Loss 0.00262% Cumulative Net Losses 0.16939% *The loan ‘Count’ reflects only loans that have been fully charged-off. The ‘Principal’ includes both full and partial charge-off balances. Page 4 of 6 BANK OF AMERICA AUTO TRUST SERIES 2012-1 Contact: Monthly Statement to Noteholders Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: February 17, 2015 maryann.turbak@usbank.com V, XVI, XVII, XVIII.Collections, Available Funds, and Disbursements A. Available Funds 1. Collections a. Scheduled Principal Payments b. Prepaid Principal Payments (other than Liquidation Proceeds) c. Repurchased Principal d. Total Principal Payments (a+b+c) e. Interest Collections f. Liquidation Proceeds g. Total Collections (d+e+f) 2. Additional Funds a. Reserve Fund Net Withdrawl b. Investment Income c. Total Additional Funds 3. Total Available Funds a. Total Collections b. Additional Funds c. Total Available Funds B. Disbursements a. Servicer Fees, Expenses, and Indemnities b. Interest Payment on Class A Notes c. First Allocation of Principal d. Interest on Class B Notes e. Second Allocation of Principal f. Interest on Class C Notes g. Third Allocation of Principal h. Interest on Class D Notes i. Fourth Allocation of Principal j. Regular Allocation of Principal k. Pro-Rata, for payment of expenses and indemnities, to 1. Indenture Trustee 2. Owner Trustee 3. Administrator 4. Servicer I. Payments to Certificateholders Total Disbursements C. Reconciliation 1. Total Credits 2. Total Disbursements 3. Reconciliation (1-2) Page 5 of 6 BANK OF AMERICA AUTO TRUST SERIES 2012-1 Contact: Monthly Statement to Noteholders Mary Ann Turbak Trust Officer 312-332-7531 Distribution Date: February 17, 2015 maryann.turbak@usbank.com XIX, XX. Modifications and Breaches 1. Has there been a material change in practices with respect to charge-offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 4. Has there been an issuance of notes or other securities backed by the Receivables? N/A Page 6 of 6
